Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  
In Claim 2(e), “outputting the patient’s sleep positions, geographical movements, risk analysis for bedsores” should read “outputting the patient’s sleep positions, geographical movements, and risk analysis for bedsores”.  
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see page 8, filed 02/10/2021, with respect to Figs. 14, 18, and 19 have been fully considered and are persuasive.  The objections to Figs. 14, 18, and 19 have been withdrawn. 
Applicant’s argument, see page 8, filed 02/10/2021, with respect to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 02/10/2021, with respect to Claims 1-2 have been fully considered and are persuasive.  The objections to Claims 1-2 have been withdrawn. However, a new objection to Claim 2(e) has been applied.
Applicant’s arguments, see page 9, filed 02/10/2021, with respect to the rejection of Claims 2(a), 2(a)(d), 2(a)(e), 2(a)(f), and 2(a)(g) under 35 USC § 112 have been fully considered and are persuasive.  The rejections of Claims 2(a), 2(a)(d), 2(a)(e), 2(a)(f), and 2(a)(g) have been withdrawn. 
Applicant’s arguments, see page 9, filed 02/10/2021, with respect to the rejection of Claim 2(e) under 35 USC § 112 have been fully considered and are persuasive.  The rejection of Claim 2(e) has been withdrawn.
Applicant’s arguments, see page 10, filed 02/10/2021, with respect to the rejection of Claim 2(h) under 35 USC § 112 have been fully considered and are persuasive. The rejection of Claim 2(h) has been withdrawn.
02/10/2021, with respect to the rejection(s) of Claims 1-2 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Devdas (U.S. Patent Application No. 2018/0322759) in view of Stever and Obma (U.S. Patent Application No. 2016/0242646) under 35 USC § 103. (See below).
The applicant has argued the rejection of Claims 1-2 under 35 USC § 103.
With regards to the rejection of Claim 1, the applicant has argued that that Stever does not teach or suggest the use of GPS sensors for monitoring the movement and location of the patient, and much less, GPS sensors placed on a patient. The examiner accepts these arguments. However, a new grounds of rejection with regards to the use of GPS sensors placed on a patient for monitoring movement and location has been made (see below).
	With regards to the rejection of Claim 1, the applicant has argued that a skilled person would
not be motivated to modify Stever with the teachings of Humbard. As a skilled person would not be motivated to introduce any GPS markers that define a perimeter comprising a predefined facility because Stever relates to only a single facility which does not require defining a parameter thereof. Furthermore, the applicant has argued that since the patient in Stever is already inside a facility, such as a hospital, there would not be a need for tracking of the patient outside of that particular facility such that there is a need to define a particular containment area for the patient. The examiner acknowledges these arguments, but respectfully disagrees. The prior art such as Devdas teaches the use of GPS markers defining a perimeter comprising a single facility such as a hospital ([0024]), and also teaches the need to define a particular containment area within a single building for purposes such as to prevent a patient from going into an employee-only area ([0054]).
With regards to the rejection of Claim 1, the applicant has argued that since Stever already teaches an arrangement to monitor the movement of the patient using motion sensor and beacon arrangement, a skilled person would not be motivated to utilize a completely different arrangement, i.e., GPS markers into the system of Stever. The examiner acknowledges these arguments, but respectfully 
With regards to the rejection of Claim 1, the applicant has argued that risk analysis for bedsores is not taught or suggested by the combination of Stever and Humbard. Specifically, the applicant has argued that Stever does not teach or suggest that outputting of any risk analysis for bedsores, in that, there is no element in Stever which analyses the data of a patient reported by GPS sensors, processes the reported data, and outputs risk analysis for bedsores. The examiner accepts that Stever does not teach analyzing the data of a patient reported by GPS sensors. However, the examiner respectfully disagrees that Stever does not teach risk analysis for bedsores. Element 620 in Fig. 6 discloses wherein the first mainboard is configured to “Estimate patient risk and notify”. The method disclosed in Fig. 6 can be used to classify patient motion as excessive movement in sleep ([0073]) or inactive sleep ([0103]). Under broadest reasonable interpretation, “estimating patient risk” could be estimating patient risk for bedsores as a function of active sleeping or as a function of prolonged pressure on the skin which stems from excessively little movement in sleeping. 
With regards to the rejection of Claim 2, the applicant has argued that the remarks provided above for independent claim 1 above apply analogously to independent claim 2 as well. Accordingly, the responses provided above for independent claim 1 above apply analogously to independent claim 2 as well.
With regards to the rejection of Claim 2, the applicant has argued that “online display of current patient status and saving the states and conditions of the patient in a database," is not taught by the combination of Stever and Humbard. Specifically, the applicant has argued that Stever merely describes receiving notifications that is completely different from a display of a current status of the patient. The examiner respectfully disagrees. Under broadest reasonable interpretation, receiving a notification about the status of the patient, if sent via a network and sent when the change in status is detected, is an online 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Devdas et al (U.S. Patent Application No. 2018/0322759, hereinafter Devdas) in view of Stever et al (U.S. Patent Application No. 2017/0281054, hereinafter Stever), and further in view of Obma et al (U.S. Patent Application No. 2016/0242646, hereinafter Obma).
Regarding Claim 1, Devdas discloses
A system for monitoring the human body, the system comprising: 
a) a plurality of sensors (“a set of…”, [0027]), the sensors measuring movement and acceleration along the X, Y and Z axes of a patient (“…inertial sensors”, [0027]; inertial sensors are capable of measuring movement and acceleration along the X, Y, and Z axes of a patient), the sensors reporting measured data (“as the residents speed of motion increases, the wearable device increases its broadcast rate”, [0035]; by changing the broadcast rate as a function of the measured data, the device is also broadcasting information about the measured data) to a first mainboard (“a computer system”, [0023]); 
b) a GPS sensor placed on the patient (“a geospatial location sensor (e.g., a GPS sensor)”, [0027]), the GPS sensor monitoring the movement and location of the patient (Fig. 6, resident 88677 location and movement are both displayed); the GPS sensor reporting data to the first mainboard (“the resident’s wearable device can automatically retrieve its geospatial location…and transmit this location to the computer system”, [0092]); 
c) a plurality of GPS markers (“an interface hosted by the computer system…to select geospatial (e.g., GPS-based) waypoints around the facility from a virtual geospatial virtual map”, [0039]) defining a perimeter (“and the computer system then transforms these waypoints into a polygonal access perimeter”, [0039]), the perimeter comprising a predefined containment area for the patient (Fig. 3, “triggers an alarm…if a resident of the facility moves beyond this generic access perimeter”, [0039]), and the GPS sensor reporting data to the first mainboard (“the resident’s wearable device can automatically retrieve its geospatial location…and transmit this location to the computer system”, [0092]); 
d) the first main board processing the reported data and outputting the patient's sleep positions (the processor can classify the inertial sensor motion, including classifying “sleeping”, [0027]; this includes all sleep positions), and geographical movements (“In particular, the computer system can regularly determine a location…of each resident wearable device”, [0032]).
Devdas discloses the claimed invention except for expressly disclosing 
a plurality of GPS sensors; or 

However, Stever teaches a first main board (Element 318, Fig. 3) processing the reported data and outputting the patient’s risk analysis (Step 620, Fig. 6) for bedsores (“Patient sleeping, Active—The patient is inclined at less than 15 degrees, but with a movement velocity of more than 0.25 ft/sec in a rolling period of the most recent ten minutes…or other threshold, ranges, parameters”, [0104]; this rapid changing of sleep positions, which can lead to bedsores, are detected) or seizures and epilepsy (Fig. 12, “motion sentences…can be…generated for…having a seizure”, [134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Devdas, with the risk analysis of Stever, because both are part of a system to detect patient incidents while limiting physical and emotional harm to the resident, as taught be Devdas ([0022]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Obma teaches a plurality of GPS sensors (“Multiple sensors could be used, and the GPS technology could be built into each sensor”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Devdas, with the plurality of GPS sensors of Obma, because GPS functionality is a desirable alternative in case the motion sensor, which under broadest interpretation could be a magnetometer, suffers a malfunction ([0061]).
Regarding Claim 2, Devdas discloses
A system used for treating people having one or more of the following conditions: 
(a) individuals  with risk of epilepsy and convulsion
(b) individuals at risk for heart failure or heart beat disorder 
(c) individuals with Alzheimer (“such as residents with Alzheimer’s Disease”, [0097])
 (d) people with mental problems 

the system comprising: 
a) a plurality of sensors, (“a set of…”, [0027]), the sensors measuring movement and acceleration along the X, Y and Z axes of a patient (“…inertial sensors”, [0027]; inertial sensors are capable of measuring movement and acceleration along the X, Y, and Z axes of a patient), the sensors reporting measured data (“as the residents speed of motion increases, the wearable device increases its broadcast rate”, [0035]; by changing the broadcast rate as a function of the measured data, the device is also broadcasting information about the measured data) to a first mainboard (“a computer system”, [0023]); -7- 
b) a GPS sensor placed on the patient (“a geospatial location sensor (e.g., a GPS sensor)”, [0027]), the GPS sensor monitoring the movement and location of the patient (Fig. 6, resident 88677 location and movement are both displayed); the GPS sensors reporting data to the first mainboard (“the resident’s wearable device can automatically retrieve its geospatial location…and transmit this location to the computer system”, [0092]); 
c) a plurality of GPS markers (“an interface hosted by the computer system…to select geospatial (e.g., GPS-based) waypoints around the facility from a virtual geospatial virtual map”, [0039]) defining a perimeter(“and the computer system then transforms these waypoints into a polygonal access perimeter”, [0039]), the perimeter comprising a predefined containment area for the patient (Fig. 3, “triggers an alarm…if a resident of the facility moves beyond this generic access perimeter”, [0039]), the GPS sensor reporting data to the first mainboard (“the resident’s wearable device can automatically retrieve its geospatial location…and transmit this location to the computer system”, [0092]); 
d) the first mainboard showing and controlling (“For example, the native care provider application can receive an event prompt from a local…server…”, [0030]; this local server can be the computer system, [0023]) and monitoring positions of the body during resting and the time and place of activities and body movement of patients (“the computer system can track motion of a residents wearable device over time”, [0126]; “the computer system can regularly determine a location”, [0032]) (It is noted 
e) the first main board processing the reported data and outputting the patient's sleep positions (the processor can classify the inertial sensor motion, including classifying “sleeping”, [0027]; this includes all sleep positions) and geographical movements (“In particular, the computer system can regularly determine a location…of each resident wearable device”, [0032]); 
g) online display of current patient status (“such as including a map indicating the current position of the resident within the facility”, [0033]) and saving the states and conditions of the patient in a database (The location and movement of the patient must have been in a server’s memory in order to be transmitted to the care provider).
Devdas discloses the claimed invention except for expressly disclosing 
A plurality of GPS sensors; and
e) the first main board processing the reported data and outputting the patient's sleep positions, risk analysis for bedsores;
f) the first main board processing the reported data and outputting the patient's risk analysis for seizures and epilepsy; 
	However, Stever discloses 
e) a first main board (Element 318, Fig. 3) processing the reported data and outputting the patient's risk analysis (Step 620, Fig. 6) for bedsores (“Patient sleeping, Active—The patient is inclined at less than 15 degrees, but with a movement velocity of more than 0.25 ft/sec in a rolling period of the most recent ten minutes…or other threshold, ranges, parameters”, [0104]; this means rapid changing of sleep positions, which can lead to bedsores, are detected);
f) the first main board processing the reported data and outputting the patient's risk analysis (Step 620, Fig. 6) for seizures and epilepsy (Fig. 12, “motion sentences…can be…generated for…having a seizure”, [134]).

Obma teaches a plurality of GPS sensors (“Multiple sensors could be used, and the GPS technology could be built into each sensor”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Devdas, with the plurality of GPS sensors of Obma, because GPS functionality is a desirable alternative in case the motion sensor, which under broadest interpretation could be a magnetometer, suffers a malfunction ([0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Kennedy et al (U.S. Patent Application No. 10,264,971), which discloses a plurality of GPS receivers attached to a patient.
See Luinge et al (U.S. Patent Application No. 2008/0285805) which discloses a plurality of sensors measuring movement and acceleration along the XYZ axes and reporting measured data to a main processor, and a GPS sensor placed on the patient reporting measured data to a main processor.
See Humbard et al (U.S. Patent Application No. 2019/0051130) which discloses wherein a plurality of GPS markers defining a perimeter, the perimeter comprising a predefined containment area for the patient, and the plurality of GPS sensors reporting data to the first mainboard.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791              

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791